PER CURIAM.
This is an appeal from an interlocutory order in a cause formerly recognized in chancery. The order assessed costs against an attorney of record in the cause. The attorney has appealed the order.
Under the authority of § 59.45, Fla.Stat., F.S.A., and Rule 4.2, F.A.R., 32 F.S.A., we have considered the appeal as a petition for certiorari. We hold that appellant has a right to bring the petition under the law stated in Deans v. Wilcoxon, 18 Fla. 531 (1882); State ex rel. Landis v. Crawford, 104 Fla. 440, 140 So. 333 (1932).
The appellee has failed to file a brief in support of the trial court’s order and has thus thrust upon this court the task of an unaided examination of the record. We find that the record does not reflect a notice to the party to be charged. Further we find nothing in the record to support the court’s departure from the directions of § 57.041, Fla.Stat., F.S.A., or the rule stated in Burnett v. Burnett, Fla. App.1967, 197 So.2d 854.
It appears to us that the order under review departs from the essential requirement of law. It is therefore quashed.